                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                     1:17-cr-3338-JMC

MILTON BOUTTE,
JOE DIAZ,
ARTURO VARGAS,
and GEORGE LOWE,

               Defendants.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BOUTTE’S
    CORRECTED MOTION FOR THE ISSUANCE OF FEDERAL RULE OF CRIMINAL
     PROCEDURE 17(a) AND 17(c) SUBPOENAS; DENYING AS MOOT DEFENDANT
     BOUTTE’S MOTION FOR THE ISSUANCE OF FEDERAL RULE OF CRIMINAL
    PROCEDURE 17(c) SUBPOENA; GRANTING THE GOVERNMENT’S MOTION FOR
      JAMES HEARING; CLARIFYING THE DECORUM OF THE TRIBUNAL; AND
                         CLARIFYING PRIOR ORDERS

         On May 9, 2019, Defendant Milton Boutte filed a Motion for the Issuance of a Federal

Rule of Criminal Procedure 17(c) subpoena (Doc. No. 151). The next day, Defendant Boutte filed

a Corrected Motion for the Issuance of Federal Rule of Criminal Procedure 17(a) and 17(c)

Subpoenas (Doc. No. 153). On June 6, 2019, the Court held a hearing on the corrected motion. 1

For the reasons set forth below, the Court denies the original motion as moot and grants in part

and denies in part the corrected motion. This order further grants the government’s motion for a




1
   Less than three hours before the motion hearing, Defendant Boutte filed a “Notice of
Supplemental Authority.” Defendant’s notice, however, contains no supplemental authority—no
citations to case law, statutes, or regulations. See Doc. No. 175. This is not the first time Defendant
Boutte has filed what amounts to a surreply styled “Supplemental Authority” without leave of
court. See Doc. Nos. 37, 52, 57, 86. Counsel for Defendant Boutte is advised that further improper
filings will be stricken from the record and may result in the issuance of an order to show cause.
James Hearing (Doc. No. 120), and clarifies the decorum of the tribunal and some of the Court’s

prior orders.

                                       I.      Background

       A grand jury indicted Defendants George Lowe and Milton Boutte with, among other

things, knowingly and intentionally defrauding the government and conspiring to do the same.

Defendants were affiliated with the Big Crow Program Office (“BCPO”) at Kirtland Air Force

Base in Albuquerque, New Mexico, and allegedly committed their crimes through their ties to that

office. Near the end of BCPO’s run—“not later than 2004,” according to the indictment—

Defendant Milton Boutte, the then-Director of BCPO, allegedly began to engage in illegal

activities with others “to obtain money for [BCPO].” Specifically, the indictment alleges that

Boutte “conspired and schemed” with Defendant George Lowe and “other lobbyists, consultants,

and contractors” to lobby Congress and other government agencies for money for the benefit of

BCPO. The indictment alleges that Boutte and Lowe realized they could misappropriate funds

from Small Business Act § 8(a) sole-source contracts to pay for Lowe’s lobbying efforts and other

unauthorized expenses. But to do so, they needed small businesses. Thus, the two men allegedly

further “conspired and schemed” with Defendants Joe Diaz and Arturo Vargas, two small business

owners, to “fraudulently obtain and exploit” § 8(a) sole-source contracts for that illegal purpose.

Diaz and Vargas allegedly misappropriated at least $506,000 in funds from two contracts to pay

Lowe for his lobbying activities.

                                     II.     Applicable Law

       Federal Rule of Criminal Procedure (“Rule”) 17(a) provides that a party may cause the

Clerk of the Court to issue a blank subpoena for a witness to attend and testify at a specific time

and place as a matter of course and without judicial intervention. Rule 17(c) allows a party to


                                                2
require, by subpoena, the production of documents or other physical evidence. Unlike a trial

subpoena ad testificandum issued under Rule 17(a), Rule 17(c) confers discretionary power upon

the court to direct production of the documents in court before trial or before they are offered into

evidence. Fed. R. Crim. P. 17(c). And unlike Federal Rule of Civil Procedure 45(b)(1), a subpoena

duces tecum issued under Rule 17 does not require notice to anyone other than to victims of crimes

under some circumstances. United States v. Vigil, 1:10-cr-2310-JB, 2013 WL 3270995, at *9

(D.N.M. June 3, 2013).

       Although more far-reaching than testimonial subpoenas, Rule 17(c) subpoenas are not

“intended to provide an additional means of discovery.” Bowman Dairy Co. v. United States, 341

U.S. 214, 220 (1951). The court must exercise its discretion whether to require production of the

requested documents pre-trial “in remembrance of the responsibility to prevent Rule 17(c) from

being improperly used as a discovery alternative to Rule 16.” United States v. Beckford, 964 F.

Supp 1010, 1022 (E.D. Va. 1997).

                                          III.   Analysis

       A. Rule 17(a)

       Rule 17(a) does not require judicial intervention before the Clerk may issue blank

subpoenas for a witness to attend and testify at a hearing. See Fed. R. Crim. P. 17(a) (“The clerk

must issue a blank subpoena—signed and sealed—to the party requesting it”). Accordingly, the

Court grants Defendant’s request for the issuance of Rule 17(a) trial subpoenas and directs the

Clerk to issue those subpoenas.

       B. Rule 17(c)

       Defendant Boutte also requests leave to issue three subpoenas duces tecum pursuant to

Rule 17(c). These subpoenas request information from the United States Department of Defense,


                                                 3
the United States Department of the Interior, and the United States Small Business Administration.

Prior to the hearing, the government had designated the Department of Defense and Small Business

Administration as members of the prosecution team. At the hearing, the government stated that it

is in contact with the Department of the Interior and said that it would treat any document requests

as if the Department of Interior is a member of the prosecution team.

       The drafters of Rule 17 did not intend on parties using the Rule as a discovery rule. United

States v. Carter, 15 F.R.D. 367, 369 (D.D.C. 1954). The Advisory Committee indicated a Court

should permit only a narrow discovery in criminal cases. Id. Rule 17’s purpose is not to grant

additional discovery, but merely to facilitate and expedite trials. Id.; see also Bowman Dairy Co.,

341 U.S. at 220 (stating that Rule 17(c)’s “chief innovation was to expedite the trial by providing

a time and place before trial for the inspection of subpoenaed materials”). “To construe Rule 17

as a discovery rule would render Rule 16 nugatory and meaningless and would defeat its

limitations.” Carter, 15 F.R.D. at 369. Although the possibility exists that a Rule 17 subpoena

could be appropriate to the prosecution team in some circumstances, that possibility is not present

in this case. The parties admitted as much at the hearing. This is because a Rule 17 subpoena “is

virtually meaningless” where the government actually is in possession of the material. C.f. United

States v. Langford, CR-08-CO-245-S, 2009 WL 10671369, *25 n.26 (N.D. Ala. July 2, 2009). “If

the government has a Brady obligation because certain material is in possession of the prosecution

team, it is obligated to provide that material to [Defendant] whether he chooses to subpoena it or

not.” Id. The issuance of a Rule 17(c) subpoena to the prosecution team here neither changes the

obligation the government has to produce exculpatory and material documents nor imposes a

special time frame merely because its terms make such a demand. Id. Accordingly, the Court




                                                 4
denies the issuance of the Rule 17(c) subpoenas directed to the prosecution team, including the

Department of Interior.

        C. James Hearing

        The government filed a Motion for a James Hearing, requesting that the Court hold a

hearing to resolve preliminary questions regarding the admissibility of various co-conspirator

statements. See United States v. James, 590 F.2d 575, 579–80 (5th Cir. 1979) (providing for a

hearing to determine whether co-conspirator statements are admissible). When ruling on the

admissibly of co-conspirator statements, a court may either: (1) hold a James hearing outside the

jury’s presence or; (2) provisionally admit the evidence but require the government to connect the

statements to the conspiracy during trial. United States v. Urena, 27 F.3d 1487, 1490–91 (10th Cir.

1994). Holding a James hearing is the preferred approach. Id. Accordingly, the Court grants the

government’s motion. The parties shall appear before the Court for a James hearing on September

13, 2019 at 1:30 p.m. at the Joe Skeen Federal Building and United States Courthouse in Roswell,

New Mexico.

        D. Decorum

         “Due to the very nature of the court as an institution, it must and does have an inherent

power to impose order, respect, decorum, silence, and compliance with lawful mandates.” Garrett

v. Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005). “This power is organic,

without need of a statute or rule for its definition, and it is necessary to the exercise of all other

powers.” Id. In addition, attorneys appearing before the Court must adhere to the Rules of

Professional Conduct adopted by the Supreme Court of the State of New Mexico. L.R. Crim. P.

57.2. This includes New Mexico Rule of Professional Conduct 16-305, which provides that a

lawyer shall not engage in conduct which in fact disrupts a tribunal.


                                                  5
       During the Court’s June 6, 2019 telephonic motion hearing, counsel for Defendant Boutte

repeatedly spoke over the presiding judge after multiple admonitions from the Court to stop

speaking. Such interruptions by counsel disrupt the proceedings, make it difficult for the parties

to focus on the matters at issue, and hinder the Court’s ability to engage in reasoned and helpful

dialogue with the parties. In addition to the rules of professional conduct and the New Mexico

Lawyer’s Creed of Professionalism, a longstanding tradition exists that lawyers practicing before

this Court will act in a professional, polite and productive manner when addressing the Court and

opposing counsel. Conduct such as speaking over the Court and making gratuitous negative

comments toward opposing counsel does not comport with the decorum expected in the United

States District Court for the District of New Mexico.

       At this time, the Court is inclined to believe that the telephonic nature of the hearing may

have contributed to counsel’s seemingly unprofessional behavior during the June 6, 2019 hearing.

To avoid such problems in the future, rather than explore the possibility of sanctions, the Court

orders that all counsel personally appear before the Court for all future hearings and conferences

in this criminal action. The Court believes this is the least severe action that will accomplish the

goal of imposing order, respect, and decorum during the proceedings. Counsel is on notice that

disruptive and unprofessional conduct is not acceptable in this district and engaging in such

conduct may result in the issuance by the Court of an order to show cause.

       E. Clarification of Prior Orders

       At the hearing, Defendant Boutte’s counsel repeatedly sought to discuss this Court’s Order

Granting in Part and Denying in Part Defendant Boutte’s Motion to Compel (Doc. No. 172).

Moreover, his reply in support of his corrected motion also addressed the Court’s order. In the

reply brief, Defendant Boutte misrepresented portions of the Court’s prior orders. Because


                                                 6
Defendant Boutte’s assertions in his reply brief so grossly misstate both what the Court has

previously ordered and the applicable law, the Court will address some of Defendant Boutte’s

misrepresentations in an effort to maintain clarity in the record.

               1. Defendant’s Touhy Contentions

       In his reply brief, Defendant Boutte’s seriously misstates the effect of the Court’s prior

orders involving United States ex rel Touhy v. Ragen, 340 U.S. 462 (1951), and the Housekeeping

Statute, 5 U.S.C. § 301. Defendant Boutte makes the following representations in his reply brief:

(1) “The Court also ordered the Defendant to use Touhy procedures for all government

information, even though the government is a party to this litigation and it concerns exculpatory

information in a criminal case, so Mr. Boutte continued to assert that Touhy does not apply”;

(2) “Mr. Boutte has incurred substantial unnecessary expense”; (3) “Moreover, because the Court

has required Mr. Boutte to use Touhy procedures over Mr. Boutte’s repeated objection, Mr. Boutte

needs this to be decided now to be able to discern whether any privilege will be asserted. Mr.

Boutte also had to resort to Rule 17 because the Court decided that Touhy procedures were a

prerequisite to obtaining exculpatory and material information” (emphasis added); and

(4) “However, in its Order quashing the initial attempt at Rule 17(c) subpoenas, the Court

expanded the defendant’s Touhy obligations to all documents in the possession of any government

agency or all witnesses, regardless of whether they are part of the prosecution team or not.”

       In its February 22, 2019 Order, this Court held that the government must provide Defendant

Boutte with all material and exculpatory information in the possession of the prosecution team.

The Court cited Brady v. Maryland, 373 U.S. 83 (1963), for the proposition that the Due Process

Clause requires the government to disclose any evidence to the defendant that is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution. The Court


                                                  7
emphasized that a defendant is entitled to receive exculpatory evidence even if he does not request

it.   In addition to Brady’s discovery requirements, the Court acknowledged the additional

discovery obligations the government must follow under Rule 16(a).

        After analyzing Defendant Boutte’s motion to compel under Brady and Rule 16, the Court

denied certain requests directed to government agencies that are not part of the prosecution team.

The Court stated that Boutte must serve any subpoenas on those agencies (who were clearly not

part of the prosecution team) in accordance with the regulations adopted pursuant to Touhy and

the Housekeeping Statute. See Doc. No. 128 (“The Court does not require the government to seek

this information from agencies or from former government employees who are not collaborating

in Boutte’s prosecution or who have not provided information to the government in connection

with this case. . . . Boutte may, however, utilize Federal Rule of Criminal Procedure 17 to subpoena

documents from government agencies that are not part of the prosecution team.”). The Touhy

regulations allow the head of an Executive department to prescribe regulations for the conduct of

its employees and for the custody, use, and preservation of its records, papers, and property. The

Court then stated that to subpoena a government agent or government employee, a defendant must

serve a Touhy notice.

        Following this ruling, Defendant Boutte subpoenaed members of the prosecution team for

production of documents—something the Court’s February 22, 2019 Order did not address. 2 The

Court granted the government’s motion to quash on May 2, 2019 because Defendant Boutte did

not seek leave of Court for the issuance of his Rule 17(c) subpoenas. He also violated Rule 17(c)

by demanding that the agencies produce these documents at his attorney’s office. The Court also




2
 Indeed, the motion practice resulting in the February 22, 2019 Order did not seek a ruling with
respect to the process for subpoenaing documents from the prosecution team.
                                                 8
noted that Defendant Boutte did not follow Touhy when he issued the subpoenas. The Court

specifically noted in the May 2, 2019 Order that the February 22, 2019 Order did not contemplate

a scenario where Defendant Boutte served a subpoena on a member of the prosecution team. The

Court then concluded that a party issuing a subpoena to a United States Attorney must comply

with Department of Justice procedures as required by longstanding precedent in the Tenth Circuit.

The Court did not hold that Defendant Boutte must issue a subpoena to obtain materials to which

he is entitled to pursuant to Brady or Rule 16. Defendant Boutte’s assertion that the Court made

such a ruling is incorrect.

        Defendant Boutte admits to confusion with this Court’s orders in his reply brief. For

clarity’s sake, the Court reiterates and reaffirms its prior orders that hold the government has a

continuing obligation to provide Defendant Boutte with material and exculpatory documents in

the possession of the prosecution team. That duty is completely unrelated to Rule 17. The Court

has never held that Defendant must use Rule 17 to obtain material and exculpatory documents that

the prosecution must provide pursuant to Brady and Rule 16.

               2. The Fraud Alleged

        In the Court’s June 4, 2019 Order, the Court addressed the contracting files of certain

“graybeard” consultants. In ruling on a discrete portion of the motion to compel, the Court stated

that:

               The indictment alleges that Defendant Boutte conspired with
               Defendants Diaz and Vargas to fraudulently divert funds from three
               contracts to lobbyists and consultants. They concealed the nature of
               those payments from the government contracting officers who
               managed those sole-source contracts and approved claims for
               payment. In the invoices submitted to the government, they
               disguised consultants as employees of Miratek or Vartek and
               falsified the hours they purportedly worked under the contracts. The
               government argues that the “Graybeards” feature in this case only
               because Defendants fraudulently diverted funds from Miratek and

                                                9
               Vartek’s contracts to those consultants. The government contends
               that it cannot produce documents that do not exist.

       Defendant Boutte now asserts in his reply brief that “the Court has defined this case in a

certain way saying that the fraud in this case, and therefore the relevant documents, concern only

the allegation that subcontractors operating and getting paid on the contracts were consultants or

subcontractors rather than employees, was hidden from the KO.” Boutte continues:

               Mr. Boutte accepts that this is the only allegation of fraud the
               government makes. Up until now, it has been unclear as to what the
               government’s theory of the fraud was in this case. With this most
               recent Order, Mr. Boutte can now focus his discovery a little more
               narrowly, given that the Court has streamlined the case into that
               single issue.

       The Court, in ruling on a discrete discovery issue, did not limit any of the government’s

theories in this matter. The Court certainly did not “streamline” the case into a single issue when

discussing how the “graybeards” feature in this criminal action.

               3. Privilege Issues

       In the June 4, 2019 Order, the Court ruled on a request that the government produce the

Department of Defense Inspector General Report, Report No. DODIG-2012-009, including the

files underlying the report. The Court noted the government has no obligation to provide all the

underlying data. Instead, it ordered that to the extent any of the underlying data discusses or

analyzes activity similar to the activity the Graybeards allegedly took in this case, the government

must provide that data to Defendant Boutte.

       In his reply brief, Defendant Boutte says, “it is now up to the government to determine if

they will comply despite their assertion of privilege.” The Court notes that it did not rule on any

privilege questions.




                                                10
               4. Allegedly Unaddressed Issues

       At the motion hearing, counsel for Defendant Boutte repeatedly expressed his displeasure

with the Court’s June 4, 2019 Order. Defendant Boutte posited that the Court failed to address

some of his arguments and document requests from his motion to compel. The items Boutte

suggested the Court did not address were either raised by reference to an expert report or were first

raised as a list in his reply brief in support of his motion to compel.

       The law in this Circuit is well-settled that arguments raised for the first time in a reply brief

will not be considered. Brubach v. City of Albuquerque, 893 F. Supp. 2d 1216, 1237 n.6 (D.N.M.

2012) (citing Tenth Circuit authority stating that arguments raised for the first time in a reply brief

are not considered); Taylor v. United Management, Inc., 51 F. Supp. 2d 1212, 1215 n.2 (D.N.M.

1999) (same); Clifford v. Church Mutual Ins. Co., 2:13-cv-853, 2014 WL 5383929 (S.D. Ohio

Oct. 21, 2014) (refusing to consider arguments raised for the first time in a reply brief to a motion

to compel). The reasons for this prudential doctrine are many, but one stands out in this case,

namely that allowing items to be raised for the first time in a reply brief negates the opposing

party’s ability to respond to and potentially refute the argument. In this case, Defendant Boutte’s

attempt to raise arguments in his reply is especially unfair considering the very broad nature of the

arguments in his motion to compel.

       Mr. Boutte’s suggestion that the Court did not address all of the items raised in his

voluminous expert report is also problematic. To begin with, an expert report is not a pleading

and it is not the province of an expert to present legal argument. By incorporating his expert report

by reference to his Motion to Compel, Defendant Boutte is ostensibly asking the Court to rule on

issues presented by his expert witness. This, of course, is improper on many levels and the Court

will not engage in that exercise. First, the expert report is the subject of a motion to strike, which


                                                  11
may to some degree have merit. Second, one could view Defendant Boutte’s presentation of the

expert report through his motion to compel as a way to “back-door” this potentially objectionable

report when it may be otherwise inadmissible.

       For the reasons set forth above, Defendant Boutte’s argument that the Court was required

to address items raised in Defendant Boutte’s reply brief and expert report is without merit. Even

though Defendant Boutte’s presentation of these various issues was improper, the Courtin

factdid thoroughly review and consider each pleading (including the incorporated expert report)

at issue before reaching its decision. In the June 4, 2019 Order, the Court held that Defendant’s

request for files required by Federal Acquisition Regulation (“FAR”) Part 4, including any

subcontractor files as to each of the contracts involved in this case, was overbroad and not

consistent with the limited right to discovery in a criminal action. Indeed, a “defendant must make

a prima facie showing of materiality before he is entitled to obtain requested discovery.” United

States v. Lujan, 530 F. Supp. 2d 1224, 1234 (D.N.M. 2008) (citing United States v. Mandel, 914

F.2d 1215, 1219 (9th Cir. 1990)). Instead of providing a general description of the information

sought or conclusory allegations of materiality, “a defendant must present facts which would tend

to show that the Government is in possession of information helpful to the defense.” Id. Courts

have interpreted “defense” to mean “an argument in response to the prosecution’s case-in-chief,

i.e., an argument that refutes the government’s claims that the defendant committed the crime

charged.” Id. (citing United States v. Armstrong, 517 U.S. 456, 462 (1996)). To make this

materiality showing, “the evidence must bear some abstract logical relationship to the issues in the

case such that pretrial disclosure would enable the defendant significantly to alter the quantum of

proof in his favor.” Id. (citing United States v. Lloyd, 992 F.2d 348, 350–51 (D.C. Cir. 1993)).




                                                12
       At the hearing, Defendant Boutte objected to this Court not specifically referencing FAR

4.803, a subpart of FAR Part 4. Defendant Boutte’s argument appeared to be that his request was

sufficiently specific because he referenced documents “required by” a federal regulation. As

explained in the Court’s Order, however, that argument fails. Initially, the Court notes that FAR

4.803 discusses “examples of the records normally contained, if applicable, in contract files.” The

regulation’s language is problematic for Defendant Boutte for at least two reasons. First, the

regulation does not say that all of the types of documents listed are “required.” Thus, to the extent

Defendant Boutte and his expert present that argument to the Court, they have misrepresented the

regulation’s language. Secondly, the regulation Defendant Boutte relies upon contains no fewer

than sixty parts and subparts. The sheer breadth of the regulation is such that a party cannot satisfy

the requirement that they make requests for discovery with specificity by simply referring to the

regulation.

       The government has repeatedly represented to the Court that it has produced all relevant

contracts and all known work orders, invoices, and records in the possession of the prosecution

team for those contracts. It has further provided Defendant Boutte with a list of contracting officers

who are known to have had some involvement with those contracts. The Court again emphasizes

to Defendant Boutte that without specific proof that the evidence he seeks exists, it cannot go

behind the government’s assertion that it has produced all work orders, invoices, and records

concerning those contracts. With respect to the specific documents listed in the reply brief that

Defendant believes should be in the contract files, the government has represented that it has

produced to Defendant Boutte all material and exculpatory documents. The Court cannot order

the government to produce documents that do not exist. The government continues to represent




                                                 13
that it will provide Defendant Boutte with all documents in the prosecution team’s possession that

are both material and exculpatory.

                                       IV.     Conclusion

       For the reasons set forth above, the Court DENIES AS MOOT Defendant Boutte’s Motion

for the Issuance of Federal Rule of Criminal Procedure 17(c) Subpoena (Doc. No. 151); GRANTS

IN PART and DENIES IN PART Defendant Boutte’s Corrected Motion for the Issuance of Federal

Rule of Criminal Procedure 17(a) and 17(c) Subpoenas (Doc. No. 153); and GRANTS the

government’s Motion for a James Hearing (Doc. No. 120). Accordingly, the Court DIRECTS the

Clerk to issue the blank Rule 17(a) Subpoenas, but not the Rule 17(c) Subpoenas. The Court

additionally ORDERS that counsel shall attend all future hearings and conferences in this matter

in person.

       IT IS SO ORDERED.


                                                            Entered for the Court
                                                            this the 8th day of July, 2019

                                                            /s/ Joel M. Carson III______
                                                            Joel M. Carson III
                                                            United States Circuit Judge
                                                            Sitting by Designation




                                               14
